HOBSON, Judge.
Appellant was found guilty on an information charging him with uttering a forged instrument. After entry of judgment and sentence appellant appealed. ■
The State’s proof of guilt was based upon circumstantial evidence. It has been long established in the State of Florida that in criminal prosecutions where circumstantial evidence is relied on for proof of guilt, such evidence must not only be consistent with defendant’s guilt, but it must be inconsistent with any reasonable hypothesis of innocence. LaMonte v. State, Fla.App.1962, 145 So.2d 889; Nash v. State, Fla.App.1966, 188 So.2d 391; and Rhoden v. State, Fla.App.1969, 227 So.2d 349.
Upon an examination of the record on appeal we find the evidence is not sufficient under the circumstantial evidence rule and, therefore, the judgment and sentence is reversed.
Reversed and remanded for a new trial.
LILES, J., concurs.
PIERCE, C. J., dissents.